Citation Nr: 0716625	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  00-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to June 1964.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which denied entitlement to the requested benefits.  In May 
2000, the veteran testified at a personal hearing at the RO.  
In March 2002, the veteran testified at a personal hearing at 
the RO before the undersigned Veterans Law Judge.  In August 
2002, the Board issued a Development Memorandum.  In October 
2003, the Board issued a remand requesting additional 
evidentiary development.  The case is again before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's bilateral knee arthritis is not related to 
any incident of service.

2.  The veteran's arthritis and disc disease of the cervical 
spine did not begin in service and are not related to any 
incident of service.

3.  The veteran's arthritis and disc disease of the lumbar 
spine did not begin in service and are not related to any 
incident of service.


CONCLUSIONS OF LAW

1.  Bilateral knee degenerative joint disease (DJD) was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2006).

2.  DJD and degenerative disc disease (DDD) of the cervical 
spine were not incurred in or aggravated by service, nor may 
they be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2006).

3.  DJD and DDD of the lumbar spine were not incurred in or 
aggravated by service, nor may they be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In July 2001, March 2004 and July 2005 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  He was told what evidence was 
needed to substantiate his claim, to include what evidence 
and information VA would obtain in his behalf and what 
information and evidence he could submit.  He was told to 
submit any evidence relevant to his claims.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
December 2001, November 2004, and November 2006 SSOC's were 
issued, each of which provided the veteran with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for service connection are being denied, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran.


II.  Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2006).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

The veteran's service medical records show that he was 
involved in a motor vehicle accident on May 10, 1964.  He 
suffered a loss of consciousness.  When seen in the emergency 
room, he complained of severe facial pain and a frontal 
headache.  He had marked bilateral facial edema on admission, 
which was slightly worse on the right.  He had bilateral 
periorbital ecchymosis, which was again noted to be slightly 
worse on the right.  The right zygoma was slightly depressed 
with definite discrepancy in the right infraorbital margin.  
On palpation, he had marked tenderness over both malar 
eminences.  Pressure to the maxilla showed hypermobility 
bilaterally, and a definite malocclusion of the dentition was 
noted.  The rest of the examination was within normal limits, 
and the veteran made no mention of any difficulties with the 
neck, low back, or knees.  

The veteran testified at two personal hearings, one before RO 
personnel in May 2000 and one before the undersigned at the 
RO in March 2002.  He asserted that he had gone through the 
windshield at the time of the in-service motor vehicle 
accident, thus sustaining injuries to the neck and low back.  
He also said that he had struck his knees against the 
dashboard.  He expressed his belief that he now has 
disabilities of the low back, cervical spine, and knees that 
are related to these in-service injuries.

The post-service VA and private medical records reflect 
diagnoses of knee, neck and low back DJD, as well as DDD of 
the cervical and lumbar spines, in the 1990's with lumbar 
spine complaints beginning in the 1980's.  In January 1985 he 
was seen with complaints of his low back hurting after 
picking up a heavy pump.  The assessment was lumbar strain, 
and a lumbar spine X-ray series was negative.  Chronic lumbar 
strain was assessed in July 1986.  In August 1994, an X-ray 
showed no fractures or dislocations, although a trace of 
lumbar lipping and slight narrowing of the L5-S1 disc space 
were noted.  An August 1998 record referred to complaints of 
low back pain which were not associated with any traumatic 
injury.  A September 1998 note refers to spinal stenosis and 
lumbosacral disc protrusion on lumbar CT scan. 

The veteran was afforded a VA examination in January 2001 
that diagnosed DJD of the cervical spine and DJD and a 
herniated nucleus pulposus of the lumbar spine.  The veteran 
had stated that he had gone through the windshield at the 
time of the 1964 accident.  In April 2001, the examiner 
proffered an addendum in which the opinion was expressed that 
his neck and low back symptoms were related to the injuries 
sustained in service.  Beginning in August 2001, he was 
awarded Social Security Administration disability benefits 
based on his diagnosed chronic brain syndrome (organic mental 
disorder).

The veteran was afforded a VA examination be an orthopedic 
specialist in April 2004, at which time the entire claims 
folder was reviewed.  He was diagnosed with mild DJD of the 
knees.  The examiner opined that his bilateral medial 
compartment DJD was secondary to his weight and progressing 
arthritis, and it was stated that "[i]t is at least as 
likely as not that the bilateral knee conditions are not 
related to the in-service auto accident injuries."  He was 
also diagnosed with cervical DDD at C5-6.  The examiner 
stated that "[t]he cervical spine with DDD at C6-7 is the 
result of the aging process also.  It was not addressed at 
the time of the in-service injury as being symptomatic....It is 
at least as likely as not that the cervical spine 
degeneration is not related to the in-service auto 
accident."  Finally, the examination diagnosed the veteran 
with moderate to severe DDD of L5-S1 and moderate DDD of L4-
5.  The examiner opined that "[t]he lumbar disc disease is 
also age related and not related to his back auto accident 
injury while in the service."

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral knee 
disorder, a cervical spine disorder, and a lumbar spine 
disability has not been established.  Initially, while the 
veteran had sustained a serious head injury in service at the 
time of a 1964 auto accident, there is no indication in the 
contemporaneous treatment records that he had injured the 
neck, low back, or knees.  In fact, the 1964 hospital report 
noted that, other than the head injury, the remainder of his 
physical examination had been within normal limits.  
Therefore, there is no objective indication that the veteran 
suffered any injury to the knees, neck or low back during 
service.  Low back complaints were first shown in 1985 and 
were then associated with a recent injury; lumbar spine X-
rays were negative at that time.  The first diagnosis of DJD 
or DDD was not made until the 1990's, some 30 years following 
his separation from service.  Therefore, there is no evidence 
to support a finding that he had developed either condition 
to a compensable degree within one year of his discharge from 
active duty.  Finally, the VA examination in April 2004, 
following a complete review of the claims folder, found that 
the veteran's diagnosed DJD and DDD of the knees, neck, and 
low back were age-related or due to his weight and were not 
due to the in-service motor vehicle accident.  

The Board notes the opinion by the VA examiner in January 
2001 that the veteran's neck and low back symptoms were 
related to injuries in service.  That examiner stated that 
the claims file had been reviewed but his report contains no 
information from that review.  Rather, with regard to service 
the only historical information reported was the veteran's 
report that he had been in the motor vehicle accident in 
which his head went through the windshield.  At the time of 
the April 2001 addendum when the examiner was requested to 
give an opinion regarding etiology of the neck and back 
disabilities, the examiner did not look at the claims folder 
but relied solely on the January 2001 examination report.  
Thus, there is no indication that his opinion was based on a 
review of the service medical records or the records showing 
the first complaints of back pain in the 1980's.  The January 
2001 examiner noted that changes shown on X-rays suggested 
that there may have been a previous traumatic event, but he 
did not comment on the negative findings on X-rays in 1985 or 
the minimal findings with no fractures or dislocations in 
1994.  The Board concludes that the opinion of the orthopedic 
specialist in April 2004 is of far more probative value than 
the January 2001 examiner's opinion.  The April 2004 examiner 
noted review of the entire claims folder in conjunction with 
formulating his opinion.  He also noted other etiology for 
the conditions.  The Board also notes that the January 2001 
examiner proffered no opinion concerning the veteran's knee 
disability.

While the veteran has expressed his opinion that these 
conditions are related to the in-service accident, he is not 
competent, as a layperson, to render an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As a consequence, based on this record, service 
connection for a bilateral knee disorder, and neck and low 
back DJD and DDD cannot be awarded.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection a bilateral knee disorder, a cervical spine 
disability, and a low back disability.


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a lumbar sine disorder 
is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


